Title: To James Madison from Henry Waddell, 12 December 1808
From: Waddell, Henry
To: Madison, James



Sir
Philadelphia 12th. Decemr. 1808

When I had the honor of mentioning to you my desire of embarking in the first Vessel for france you were so obliging as to authorize me to write to you.  My object in undertaking a voyage to that Country at this time is to settle some business in Paris which may be accomplished in twenty four hours & to return by the same conveyance.  In the present state of our relations with France I think it highly probable that private business or pleasure would not be deemed sufficient to grant Passports from a Sea port to the Capital.  It is at least doubtful and without any other motive than the former to ground an application for a Passport I am apprehensive of delays and perhaps be obliged to solicit one to be sent me from Paris, which might be so procrastinated as to frustrate my intention of returning in the same Vessel; to remove this difficulty I intimated the satisfaction it would give me to have charge of the despatches for our Minister at that Court which would at once entitle me to a Passport when private business might not.
Should it be the intention of Government shortly to send a Vessel to france, may I request you to keep my application in View and if the President has not fixed on any one to take charge of the Dispatches I would be greatly obliged to you to mention me to him.  If necessary I would go to Washington & wait the orders of Government.  I have the honor to be with the greatest Respect Your obt. huml. Servt.

Henry L. Waddell

